     Case 1:20-cv-00108-H Document 7 Filed 05/18/20                Page 1 of 2 PageID 41


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     BERNABE J. NUNEZ-GUZMAN,                          No. 2:20-cv-00835 TLN GGH P
12                        Petitioner,
13               v.                                      ORDER
14     DEPARTMENT OF HOMELAND
       SECURITY IMMIGRATION REVIEW,
15

16                        Respondent.
17

18           Petitioner is a federal detainee in the custody of the United States Immigration and

19    Customs Enforcement (“ICE”). Petitioner has filed a “Declaration for Default Judgment By Court

20    (Unlawful Detainer Code Civil Proceeding §585(d)).” ECF No. 1. It appears petitioner challenges

21    the Department of Homeland Security’s Immigration Detainer against him. Petitioner is presently

22    incarcerated at the Bluebonnet Detention Center in Anson, Texas. Bluebonnet Detention Center is

23    located in Jones County. 1 Jones County is part of the United States District Court for the Northern

24    District of Texas. Accordingly, the undersigned will order that this case be transferred to the

25           1
               This case was opened by the Clerk’s Office as a 28 U.S.C. § 2254 case. It is more
26    appropriately designated as a habeas corpus action pursuant to 28 U.S.C. § 2241. To the
      undersigned’s knowledge no other case involving this petitioner is pending in the Eastern District
27    of California. Jurisdiction over this § 2241 petition is proper only in the district in which
      petitioner’s immediate custodian is located. See Monk v. Secretary of the Navy, 793 F.2d 364,
28    369 (D.C. Cir. 1986) (cited in Ortiz-Sandoval v. Gomez, 81 F.3d 891, 895 (9th Cir. 1996)).
                                                         1
     Case 1:20-cv-00108-H Document 7 Filed 05/18/20                 Page 2 of 2 PageID 42


 1    appropriate district for review. Therefore, this action will be transferred to the United States
 2    District Court for the Northern District of Texas.
 3           Good cause appearing, IT IS HEREBY ORDERED that this action is transferred to the
 4    United States District Court for the Northern District of Texas.
 5    Dated: May 18, 2020
                                                  /s/ Gregory G. Hollows
 6                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
